Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/691,622 filed on 11/22/2019.  Claims 1-4 are pending in the application.

Claim Objections
2.  Claim 1 is objected to because of the following informalities:  in line 1 replace “FPRM” with – Fixed-polarity Reed-Muller (FPRM) --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  In line phrase “wherein comprises” is indefinite, because it is not clear to what term it belongs: either to “a method” or to “circuit”.
Claim/s dependent from subject referenced claim/s inherit the same rejection under this code section.
1 recites the limitation “the individuals” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim/s dependent from subject referenced claim/s inherit the same rejection under this code section.

Allowable Subject Matter
5.  Claims 1-4 are rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in a form avoiding above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851